Case: 14-7098    Document: 4      Page: 1    Filed: 07/30/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                R. WAYNE JOHNSON,
                  Claimant-Appellant,

                             v.

    SLOAN D. GIBSON, ACTING SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                       2014-7098
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-1388, Judge Mary J. Schoelen.
                ______________________

                     ON MOTION
                 ______________________

                       PER CURIAM.
                        ORDER
     The court construes R. Wayne Johnson’s submission
entitled “Petition for a Writ of Mandamus” as a motion
seeking relief on the merits of his appeal and appointment
of counsel.
   Mr. Johnson’s arguments concerning the merits of the
Court of Appeals for Veterans Claims’ denial of his writ of
Case: 14-7098     Document: 4       Page: 2   Filed: 07/30/2014



2                               JOHNSON    v. GIBSON



mandamus belong in his informal brief and not in a
motion.
      Upon consideration thereof,
      IT IS ORDERED THAT:
      The motion is denied.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


s19